Exhibit 10.2

 

TEXTRON INC. SHORT-TERM INCENTIVE PLAN

 

SECTION 1. ESTABLISHMENT AND PURPOSE

 

1.1   Establishment of the Plan.  Textron Inc., a Delaware company, hereby
establishes a short-term incentive compensation plan to be known as the Textron
Inc. Short-Term Incentive Plan. The Plan permits the awarding of cash bonuses to
Employees, based on the achievement of performance goals that are
pre-established by the Board of Directors of the Company or by the Committee.

 

The Plan, as adopted by the Board on February 22, 2017, is effective as of
January 1, 2017, subject to approval by the shareholders of the Company at the
2017 annual meeting of shareholders.

 

1.2   Purpose.  The purposes of the Plan are to (i) provide greater motivation
for certain employees of the Company and its Subsidiaries to attain and maintain
the highest standards of performance, (ii) attract and retain employees of
outstanding competence, and (iii) direct the energies of employees towards the
achievement of specific business goals established for the Company and its
Subsidiaries.

 

The purposes of the Plan shall be carried out by the payment to Participants of
short- term incentive cash awards, subject to the terms and conditions of the
Plan.

 

SECTION 2. DEFINITIONS

 

As used in the Plan, the following terms shall have the meanings set forth below
(unless otherwise expressly provided).

 

“Award Opportunity” means an incentive award that a Participant may earn under
the Plan for a Performance Period, subject to achieving performance goals
established by the Committee pursuant to Section 5.1. For an individual, the
Award Opportunity is typically expressed as a minimum and maximum percentage of
the individual’s Target Incentive Award that defines a range within which the
actual incentive award will fall.

 

“Base Salary” means, for a Participant, the Participant’s regular annualized
base salary for the calendar year with respect to which the Performance Period
relates, as determined by the Company, before reductions for (i) deferred
compensation that is elected by the Participant (whether under a tax-qualified
plan or a non-qualified arrangement) and (ii) other benefit elections (e.g.,
employee contributions for health and other insurance benefits). Base Salary
shall not include compensation in excess of the base salary determined by the
Company, such as awards under this Plan; bonuses and other incentives; equity
awards; contributions or credits by the Company or a Subsidiary to any employee
benefit plan; overtime; relocation allowances; severance payments; and other
awards. For Executive Officers, Base Salary with respect to an Award

 

--------------------------------------------------------------------------------


 

Opportunity shall be determined on or prior to the date the applicable
performance goals are established in accordance with Section 9.2.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“Committee” means the Organization and Compensation Committee of the Board,
provided that the Committee shall consist of three or more individuals,
appointed by the Board to administer the Plan, pursuant to Section 3, who are
“outside directors” to the extent required by and within the meaning of
Section 162(m) of the Code.

 

“Company” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.

 

“Employee” means an employee of the Company or a Subsidiary.

 

“Executive Officer” means a “covered employee” within the meaning of
Section 162(m)(3) of the Code or any other executive designated by the Committee
for purposes of exempting compensation payable under the Plan from the deduction
limitations of Section 162(m) of the Code.

 

“Final Award” means the actual award earned by a Participant for a Performance
Period, as determined by the Committee following the end of such Performance
Period.

 

“Participant” means an Employee who is participating in the Plan pursuant to
Section 4.

 

“Performance Period” means a time period over which performance goals for an
Award Opportunity are measured. The Performance Period shall be the Company’s
fiscal year unless the Committee designates a different period.

 

“Plan” means this Textron Inc. Short-Term Incentive Plan, as in effect and
amended from time to time.

 

“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest of 50% or more and which the
Committee designates as a Subsidiary for purposes of the Plan.

 

- 2 -

--------------------------------------------------------------------------------


 

“Target Incentive Award” means the target award to be paid to a Participant when
target performance goals are achieved, as established by the Committee. For an
individual, the Target Incentive Award is typically expressed as a percentage of
the individual’s Base Salary.

 

SECTION 3. ADMINISTRATION

 

The Plan shall be administered by the Committee. Subject to the limitations set
forth in the Plan and the Committee’s authority to delegate responsibility, the
Committee shall: (i) select from the Employees of the Company and its
Subsidiaries, those who shall participate in the Plan, (ii) establish Award
Opportunities in such forms and amounts as it shall determine, (iii) establish
performance goals with respect to Award Opportunities, (iv) impose such
limitations, restrictions, and conditions upon such Award Opportunities as it
shall deem appropriate, (v) make final payout determinations with respect to
Award Opportunities, (vi) interpret the Plan and adopt, amend, and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(vii) make any and all factual and legal determinations in connection with the
administration and interpretation of the Plan, (viii) correct any defect or
omission or reconcile any inconsistency in this Plan or in any Award Opportunity
granted hereunder, and (ix) make all other necessary determinations and take all
other actions necessary or advisable for the implementation and administration
of the Plan. The Committee’s determinations on matters within its authority
shall be conclusive and binding upon all parties.

 

Except with respect to the matters that under Section 162(m) of the Code and
Treasury Regulation Section 1.162-27(e) are required to be determined or
established by the Committee to qualify awards to Executive Officers under the
Plan as qualified performance-based compensation, the Committee shall have the
power to delegate to any officer or employee of the Company the authority to
administer and interpret the procedural aspects of the Plan, subject to the
Plan’s terms, including adopting and enforcing rules to decide procedural and
administrative issues. For the avoidance of doubt, the scope of any such
delegation may include the authority to (i) select from the Employees of the
Company and its Subsidiaries those who shall participate in the Plan, (ii)
establish Award Opportunities in such forms and amounts as it shall determine,
(iii) establish performance goals with respect to Award Opportunities,
(iv) impose such limitations, restrictions, and conditions upon such Award
Opportunities as it shall deem appropriate and (v) make final payout
determinations with respect to Award Opportunities; provided that no officer or
employee of the Company shall have any authority with respect to an award
payable to him or her. All delegations of authority previously made with respect
to the Textron Inc. Short-Term Incentive Plan adopted in 2007 shall also apply
with respect to this Plan. To the extent of any such delegation, references to
the “Committee” herein shall be deemed to refer to the relevant delegate.

 

Subject to applicable laws, rules and regulations: (i) no member of the
Committee (or its delegates) shall be liable for any good faith action or
determination made in connection

 

- 3 -

--------------------------------------------------------------------------------


 

with the operation, administration or interpretation of the Plan and (ii) the
members of the Committee (and its delegates) shall be entitled to
indemnification and reimbursement in the manner provided in the Company’s
Restated Certificate of Incorporation as it may be amended from time to time. In
the performance of its responsibilities with respect to the Plan, the Committee
shall be entitled to rely upon information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information and/or advice.

 

SECTION 4. ELIGIBILITY AND PARTICIPATION

 

4.1   Eligibility.  An Employee shall be eligible to participate in the Plan for
a Performance Period if included in the Plan by the Committee, subject to the
limitations of Section 7 herein.

 

4.2   Participation.  Participation in the Plan shall be determined annually by
the Committee based upon the criteria set forth in the Plan. Participation in
the Plan for a Performance Period shall be limited to those Employees
(“Participants”) who are selected by the Committee.

 

4.3   Right to Reduce or End Eligibility.  The Committee may elect to reduce the
Award Opportunity (as described in Section 5.2 herein) or end it altogether for
any single Participant or group of Participants at any time.

 

SECTION 5. AWARD DETERMINATION

 

5.1   Performance Goals.  Prior to the beginning of each Performance Period, or
as soon as practicable thereafter, the Committee shall approve or establish in
writing the performance goals for that Performance Period. Performance goals may
include financial and/or non-financial goals.

 

Performance goals and their relative weight may vary by job. After the
performance goals are established, the Committee will align the achievement of
the performance goals with the Award Opportunities (as described in Section 5.2
herein), such that the level of achievement at the end of the Performance Period
as compared to the pre-established performance goals set at the beginning of the
Performance Period will determine the amount of the Final Award. The Committee
also shall have the authority to exercise subjective discretion in the
determination of Final Awards to reduce or increase a calculated award based on
the Committee’s qualitative assessment of performance, subject to the
requirements of Section 9 (Executive Officers).

 

5.2   Award Opportunities.  Each Participant who is eligible for a Performance
Period shall have an Award Opportunity for such period. In the event a
Participant changes

 

- 4 -

--------------------------------------------------------------------------------


 

jobs during a calendar year with respect to which a Performance Period relates,
the Participant’s Award Opportunity shall be subject to adjustment as follows,
unless otherwise determined by the Committee:

 

(i)                                  If the Participant changes jobs or job
levels, (a) the Participant’s Target Incentive Award (and resulting Award
Opportunity) may be adjusted to reflect the amount of time at each job or job
level during the applicable calendar year, and (b) the Participant’s goals may
change as of the effective date of the job change to reflect different
performance goals, if applicable. If the Participant’s job change results in a
higher Target Incentive Award, then the Participant shall be eligible to receive
a Final Award on a full-year basis with respect to the higher Target Incentive
Award; if the job change results in a lower Target Incentive Award, the Final
Award shall be based on the Target Incentive Award for each job, prorated for
the proportion of time during the applicable calendar year in each job. In
addition, in the event that the job change is to another business (within the
Company and its Subsidiaries), the achievement percentage used to calculate the
Participant’s Final Award (i.e., the percentage of target) shall be whichever
achievement percentage (for the first business or the second business) is
higher. For the avoidance of doubt, this “higher-of” practice shall not apply if
the transfer occurs after the end of the calendar year with respect to which the
Performance Period relates.

 

(ii)                              Notwithstanding the foregoing, in the case of
an Award Opportunity that the Committee has designated as “performance-based
compensation” for purposes of Section 162(m) or Section 409A of the Code, an
adjustment under this Section 5.2 shall be permitted only to the extent that
such adjustment would not cause the Award Opportunity to fail to qualify as
“performance-based compensation” for purposes of Section 162(m) or Section 409A,
as applicable.

 

If an Award Opportunity does not relate to a calendar year, the Committee may
make adjustments with respect to the applicable time period in a manner
consistent with subsections (i) and (ii) above.

 

5.3   Permitted Changes to Performance Criteria; Automatic Adjustments When
Setting Performance Goals.  Except as provided below, in connection with
establishing Award Opportunities, the Committee shall have sole discretion to
provide for objectively determinable adjustments to the performance goals and
the Award Opportunities (either up or down) during a Performance Period, without
obtaining shareholder approval, if it determines that the occurrence of external
changes or other unanticipated business conditions have materially affected the
fairness of the goals and have unduly influenced the Company’s ability to meet
them. These adjustments may include, but are not limited

 

- 5 -

--------------------------------------------------------------------------------


 

to, those related to (i) charges, costs, benefits, gains or income associated
with reorganizations or restructurings of the Company and/or a Subsidiary,
discontinued operations, goodwill, other intangible assets, long-lived assets
(non-cash), material acquisitions or divestitures (including associated
transaction costs), litigation or the resolution of litigation (e.g., attorneys’
fees, settlements or judgments) or the resolution of tax audits or currency or
commodity fluctuations, or gains and losses that are treated as “unusual or
infrequently occurring items” (or any analogous or successor concept) under U.S.
Generally Accepted Accounting Principles (“GAAP”); and (ii) the effects of
changes in applicable laws or regulations. In addition, performance goals and
Award Opportunities will be calculated without regard to any changes in
accounting standards that may be required by GAAP after such performance goals
or Award Opportunities are established. Further, in the event that a Performance
Period originally scheduled as a twelve-month fiscal year period is subsequently
reduced to a fiscal year period of less than twelve months, the Committee shall
have the right to adjust the performance goals and the Award Opportunities
accordingly, at its sole discretion. In the case of an Award Opportunity that
the Committee has designated as “performance-based compensation” for purposes of
Section 162(m) or Section 409A of the Code, the Committee shall have the right
to adjust the performance goals or Award Opportunity as described in this
Section 5.3 only to the extent permitted in Section 5.2(ii).

 

5.4   Final Award Determinations.  Following the end of each Performance Period,
Final Awards shall be computed for each Participant as determined by the
Committee. Each Final Award shall be based upon the (i) Participant’s Target
Incentive Award and (ii) percent satisfaction of performance goals (as set by
the Committee). Final Award amounts may vary above or below the Target Incentive
Award, based on the level of achievement of the pre-established performance
goals and the Committee’s exercise of discretion permitted by the Plan.

 

5.5   Limitations.  The amount payable to a Participant for any fiscal year of
the Company shall not exceed U.S. $6,000,000.

 

5.6   Award Opportunities under Section 409A.  The Committee may, in its
discretion, establish Award Opportunities that will qualify as
“performance-based compensation” under Section 409A of the Code. An Award
Opportunity intended to qualify as “performance-based compensation” under
Section 409A of the Code shall meet the following requirements:

 

(i)                                       For any Participant who is eligible to
participate in the Plan on the first day of the Performance Period, the
Performance Period shall include at least 12 consecutive months;

 

(ii)                                   Performance goals shall be established no
later than 90 days after the beginning of the Performance Period, and at a time
when it is not substantially certain that the performance goals will be met.
Performance

 

- 6 -

--------------------------------------------------------------------------------


 

goals may not be adjusted after the first 90 days of the Performance Period,
except that, to the extent permitted by the Section 409A rules for
performance-based compensation, the Committee makes adjustments it deems
necessary to reflect corporate events, such as recapitalizations or mergers,
that would otherwise affect the performance goals; and

 

(iii)                               No Final Award shall be paid unless the
pre-established performance goals are satisfied.

 

SECTION 6. PAYMENT OF FINAL AWARDS

 

6.1   Form and Timing of Payment.  Final Award payments shall be payable to the
Participant, or to his or her estate in the case of death, in a single lump-sum
cash payment, after the Committee has determined the Final Award (as described
in Section 5.4, above) and certified in writing the extent to which the
specified performance goals were achieved, but in no event later than March 15th
of the year following the calendar year in which the applicable Performance
Period ends. For the avoidance of doubt, if the Performance Period is a calendar
year, payment shall be made during the following calendar year, and, if the
Performance Period is the Company’s fiscal year, payment shall be made during
the calendar year immediately following the calendar year to which the
applicable Performance Period relates.

 

6.2   Unsecured Interest.  No Participant or any other party claiming an
interest in amounts earned under the Plan shall have any interest whatsoever in
any specific asset of the Company or of any Subsidiary. To the extent that any
party acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company.

 

SECTION 7. TERMINATION OF ELIGIBILITY OR EMPLOYMENT

 

7.1   Termination of Eligibility.  In the event a Participant ceases to be
eligible to participate in the Plan during a Performance Period but remains
employed by the Company or a Subsidiary through the end of the calendar year to
which the applicable Performance Period relates, the Final Award determined in
accordance with Section 5.4 herein shall be reduced proportionately to reflect
the period of participation prior to such cessation of eligibility only. The
Final Award thus determined shall be payable in a lump sum at the time
prescribed by Section 6.1, above.

 

7.2   Termination of Employment.  In the event a Participant’s employment is
terminated for any reason prior to the end of the calendar year to which the
applicable Performance Period relates, all of the Participant’s rights to a
Final Award for the Performance Period then in progress shall be forfeited.
However, the Committee, in its sole discretion, may pay a partial award for the
portion of that Performance Period that the Participant was

 

- 7 -

--------------------------------------------------------------------------------


 

employed by the Company, computed as determined by the Committee and paid in a
lump sum no later than the deadline prescribed by Section 6.1, above.

 

7.3   Unless the Committee determines otherwise, a Participant who has earned a
Final Award with respect to a completed Performance Period but terminates
employment or otherwise ceases eligibility before the date that the Final Award
is to be paid (and after the end of the calendar year to which the Performance
Period relates) shall remain eligible to receive such Final Award. Payment shall
be made at the time prescribed by Section 6.1, above.

 

SECTION 8. RIGHTS OF PARTICIPANTS

 

8.1   Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

8.2   Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

 

SECTION 9. EXECUTIVE OFFICERS

 

9.1   Applicability.  The provisions of this Section 9 shall apply only to
Executive Officers and are intended to apply additional terms, conditions and
limitations required for amounts payable hereunder to Executive Officers to
qualify as performance-based compensation exempt from Section 162(m) of the
Code. In the event of any inconsistencies between this Section 9 and the other
Plan provisions, the provisions of this Section 9 shall control with respect to
Executive Officers.

 

9.2   Performance Goals and Award Opportunities.  With respect to Executive
Officers, objective written performance goals and Award Opportunities for a
Performance Period shall be established by the Committee (and the Committee
only, with no delegation) (i) while the attainment of the performance goals for
the Performance Period is substantially uncertain and (ii) no more than 90 days
after the commencement of the Performance Period (or a number of days equal to
25% of the Performance Period, if less than twelve months). The performance
goals applicable to the Executive Officers shall be tied to one or more of the
performance criteria listed below. The Committee may select one or more of the
performance criteria specified for each Performance Period and the criteria
selected need not be the same for each Executive Officer in a given period.
Performance goals will consist of specified levels of one or more of the
following performance criteria as the Committee deems appropriate: operating
cash flows from continuing operations, operating working capital, free cash
flow, cash efficiency, revenues, segment profit, corporate expenses, special
charges, gain (loss) on

 

- 8 -

--------------------------------------------------------------------------------


 

sale of business, income from continuing operations, net income, EBITDA—earnings
before interest, taxes, depreciation and amortization, EBIT—earnings before
interest and taxes, EPS—earnings per share, as adjusted EPS, ROA—return on
assets, ROS—return on sales, ROE—return on equity, ROIC—return on invested
capital, WACC—weighted average cost of capital, total shareholder return, stock
price appreciation, growth in managed assets, organic growth, cost performance,
net cost reductions, inventory turns, selling and administrative expense as a
percentage of sales, days sales outstanding, ratio of income to fixed charges,
segment profit margins, total profit margin, EVA—economic value added, intrinsic
value, effective income tax rate, and workforce diversity. In each case,
performance goals shall be determined in accordance with GAAP (subject to
modifications approved by the Committee) and shall be consistently applied on a
segment, business unit, operating unit, divisional, subsidiary or consolidated
basis or any combination thereof. Performance goals may be described in terms of
objectives that are related to the individual Participant or objectives that are
Company-wide or related to a Subsidiary, division, department, region, function,
operating unit, business unit or segment and may be measured on an absolute or
cumulative basis or on the basis of percentage of improvement over time, and may
be measured in terms of Company performance (or performance of the applicable
Subsidiary, division, department, region, function, operating unit, business
unit or segment) or measured relative to selected peer companies or a market
index. In addition, for awards not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee may establish
performance goals based on other criteria as it deems appropriate.
Notwithstanding the above, for any award or portion of an award designated to be
“performance-based compensation” under Section 162(m) of the Code, the Committee
does not retain any right to increase any amount otherwise determined under the
provisions of the Plan.

 

9.3   Certification of Achievement of Performance Goals.  Following the end of
the Performance Period and prior to payment, the Committee shall review and
certify in writing the extent to which the performance goals and any other
material terms were satisfied. For the avoidance of doubt, approved minutes of
the Committee meeting in which the certification is made are treated as a
written certification. Final Awards shall be computed for each Executive Officer
based on (i) the Participant’s Target Incentive Award and (ii) percent
satisfaction of performance goals (as certified by the Committee). Final Award
amounts may vary above or below the Target Incentive Award based on the level of
achievement of the pre-established performance goals and the Committee’s
exercise of negative discretion permitted by the Plan.

 

9.4   Non-adjustment of Performance Goals.  Once established, performance goals
shall not be changed during the Performance Period except as provided in
Section 5.3 hereof.

 

9.5   Discretionary Adjustments.  The Committee retains the discretion to
eliminate or decrease the amount of the Final Award otherwise payable to a
Participant. For any Final Award or portion of a Final Award designated to be
“performance-based compensation”

 

- 9 -

--------------------------------------------------------------------------------


 

under Section 162(m) of the Code, the Committee shall not retain any right to
increase any amount otherwise determined under the provisions of the Plan.

 

SECTION 10. CLAWBACK PROVISION

 

10.1     The Committee shall, in all appropriate circumstances, require
reimbursement of any Final Award payment to an executive officer made hereunder,
where: (i) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the Securities and Exchange Commission; (ii) the
Committee determines the executive officer engaged in intentional misconduct
that caused or substantially caused the need for the substantial restatement;
and (iii) a lower payment would have been made to the executive officer based
upon the restated financial results. In each such instance, the Company will, to
the extent practicable, seek to recover from the individual executive officer
the amount by which the individual executive officer’s incentive payments for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. For purposes of this provision, the term
“executive officer” means any officer who has been designated an executive
officer by the Board. In addition, all awards under the Plan are subject to all
other clawback procedures of the Company, as in effect and as amended from time
to time.

 

SECTION 11. AMENDMENT AND MODIFICATION

 

11.1  Amendment by Board.  Subject to applicable laws, rules, and regulations,
the Board, in its sole discretion, without notice, at any time and from time to
time, may modify or amend, in whole or in part, any or all of the provisions of
the Plan, or may suspend or terminate the Plan entirely, by written resolution
or other formal action reflected in writing.

 

11.2  Delegation of Amendment Authority.  To the extent permitted by applicable
law, the Board may make a non-exclusive written delegation of the authority to
amend the Plan to a committee of the Board or to one or more officers of the
Company. In addition, to the extent permitted by applicable law, the Board may
authorize a committee of the Board to make a further delegation of the authority
to amend the Plan, provided that no such delegate may amend the Plan in a manner
which increases the authority of the Committee’s delegates under the Plan.

 

SECTION 12. MISCELLANEOUS

 

12.1  Jurisdiction, Venue and Governing Law.  Except as to matters of federal
law, the Plan, and all agreements hereunder, shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to any
conflict of law provisions that might otherwise point to a different
jurisdiction. Any dispute, controversy or claim arising out of or relating to
the Plan or any award under the Plan shall be brought only in

 

- 10 -

--------------------------------------------------------------------------------


 

a court of competent jurisdiction in the State of Rhode Island, and no other
court, agency or tribunal shall have jurisdiction to resolve any such dispute,
controversy or claim.

 

12.2  Withholding Taxes.  The Company and its Subsidiaries shall have the right
to deduct from all payments under the Plan any federal, state, local and/or
foreign income, employment or other applicable payroll taxes that the payer
determines are required by law to be withheld with respect to such payments.

 

12.3  Construction.  Except where otherwise indicated by the context, (i) any
masculine term used herein also shall include the feminine, (ii) the plural
shall include the singular, and the singular shall include the plural, and
(iii) the word “include” means “including but not limited to.”

 

12.4  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12.5  Costs of the Plan.  All costs of implementing and administering the Plan
shall be borne by the Company.

 

12.6  Successors.  All obligations of the Company and its Subsidiaries under the
Plan shall be binding upon and inure to the benefit of any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, amalgamation, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

12.7  Compliance With Code Section 409A. The Plan is intended, and shall be
interpreted, to provide compensation that is exempt from or compliant with the
requirements of Code Section 409A. The Company does not warrant that the Plan
will comply with Code Section 409A with respect to any Participant or with
respect to any payment, however. In no event shall the Company; any affiliate of
the Company; any director, officer, or employee of the Company or an affiliate;
or any member of the Committee be liable for any additional tax, interest, or
penalty incurred by a Participant as a result of the Plan’s failure to satisfy
the requirements of Code Section 409A, or as a result of the Plan’s failure to
satisfy any other requirements of applicable tax laws.

 

- 11 -

--------------------------------------------------------------------------------